Opinion by
Smith, J.,
The Act of June 9, 1891, P. L. 257, requires all wholesale dealers, brewers, etc., to be licensed by the courts of quarter sessions, and to pay an annual license fee for each separate store, brewery, etc. It requires the courts to fix by rule or standing order a time at which “ all persons ” applying for license, or objecting to applications, may be heard. It requires “ every person ” intending to apply for a license to file a petition containing certain averments, among which is the following:
“ 6. That none of the applicants are in any manner pecuniarily interested in the profits of the business conducted at any other place in said county where any of said liquors are sold or kept for sale, excepting those engaged or interested in the distilling or brewing business, who shall not be debarred from obtaining a wholesale dealer’s license under this act by reason of their interest in any distilling or brewing business.”
In the ease before us, the Pittsburg Brewing Company, a corporation authorized by law to engage in the brewing business, is an applicant for a license to sell its product as a wholesale dealer at a location not the place of manufacture. The averment of the absence of interest in sales at any other place than this location, in the sixth clause of its petition, is qualified by an exception setting forth an interest in certain breweries. The questions for determination here are (1) whether this corporation may receive a wholesale license; (2) whether, if otherwise qualified, it is debarred by reason of interest in its breweries.
The statute under which the application is made, while speak*134ing of “ all persons,” and “ every person,” as applicants for license, makes no distinction between natural and artificial persons. It provides for licensing “wholesale dealers, .... dealing in intoxicating liquors, either spirituous, vinous, malt or brewed.” The appellee, an artificial person, is an applicant for a license as a wholesale dealer in malt and brewed liquors of its own manufacture. The sixth clause of the petition required by the statute provides that applicants engaged or interested in the brewing business shall not be debarred from obtaining a wholesale dealer’s license by reason of such interest. The appellee is such an applicant. Whether or not its charter authorizes it to sell its product except at the place of manufacture, we do not think material. The provision that an applicant shall not be debarred from obtaining a license to do this by reason of interest in the brewing business can only be construed as authorizing a license to a brewer, whether a natural or artificial person, to dispose of his product as a wholesale dealer. A construction excluding an incorporated brewing company would draw a distinction between natural and artificial persons neither warranted by the statute nor resting on any sound reason. This provision, by necessary implication, authorizes the appellee to receive the license for which it has applied, and in express terms excepts it from the prohibition based on interest in sales at other places than the one for which the license is desired. The order granting the license is therefore affirmed.